UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7434



PATRICIA CAMPBLIN,

                Petitioner - Appellant,

          v.


MICHAEL CHERTOFF, The Honorable Secretary, United States
Department of Homeland Security; JULIE MEYERS, Assistant
Secretary, Immigration and Customs Enforcement; MARY LOISELLE,
Field Office Director, Immigration and Customs Enforcement
Detention, Deportation and Removal; ROY CHERRY, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00472-CMH)


Submitted:   May 16, 2008                     Decided:   June 9, 2008


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy L. Ponds, THE PONDS LAW FIRM, Washington, D.C., for
Appellant. Jeffrey S. Bucholtz, Acting Assistant Attorney General,
David M. McConnell, Deputy Director, Papu Sandhu, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Patricia   Campblin,      a       native   and   citizen   of   Panama,

appeals the district court’s order dismissing her 28 U.S.C. § 2241

(2000) petition for lack of jurisdiction.                 Finding no reversible

error, we affirm.

             The REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat.

231, amended 8 U.S.C. § 1252 to provide that “[n]otwithstanding any

other provision of law . . ., including section 2241 of title 28,

. . . a petition for review filed with an appropriate court of

appeals . . . shall be the sole and exclusive means for judicial

review of an order of removal entered or issued under any provision

of   this    Act.”      8   U.S.C.A.       §    1252(a)(5)     (West    2005);   see

Fernandez v. Keisler, 502 F.3d 337, 346 (4th Cir. 2007) (finding

that REAL ID Act “expressly eliminated district courts’ habeas

jurisdiction over removal orders”); Jahed v. Acri, 468 F.3d 230,

233 (4th Cir. 2006) (“The REAL ID Act eliminated access to habeas

corpus      for   purposes    of    challenging          a    removal    order.”).

Accordingly, we find that the district court properly dismissed

Campblin’s § 2241 petition for lack of jurisdiction.

             In her brief on appeal, Campblin does not dispute the

fact that the district court lacked jurisdiction, but instead

argues that the district court should have transferred her habeas

petition to this court pursuant to 28 U.S.C. § 1631 (2000) for

consideration as a petition for review.                 Because it appears that


                                       - 2 -
Campblin’s    underlying       claim--an   equal   protection   challenge   to

§ 212(h) of the Immigration and Nationality Act--lacks merit, we

find that a transfer would not have been in the interest of justice

and   that   no   abuse   of    discretion   occurred.     See   Malagon    de

Fuentes v. Gonzales, 462 F.3d 498, 506 (5th Cir. 2006) (collecting

cases rejecting equal protection challenge to § 212(h)); see also

Jones v. Braxton, 392 F.3d 683, 691 (4th Cir. 2004) (“Congress has

explicitly granted the district courts discretion over transfers

under section 1631.”).

             Accordingly, we affirm the district court’s order.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     - 3 -